Case: 22-10617     Document: 00516546945         Page: 1     Date Filed: 11/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10617
                                Summary Calendar                            FILED
                                                                    November 16, 2022
                                                                       Lyle W. Cayce
   Stanley Phillips,                                                        Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Cero’s L.L.C., doing business as Alert Security Asset Protection; John
   Does 1–6; The Coca-Cola Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CV-3077


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Stanley Phillips sued Cero’s L.L.C. (“Cero’s”) and The Coca-Cola
   Company (“Coca-Cola”) for personal injuries after he slipped and fell at a
   Coca-Cola facility. The district court dismissed his claims. We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10617      Document: 00516546945           Page: 2    Date Filed: 11/16/2022




                                     No. 22-10617


                                          I.
          On August 11, 2019, Phillips, a truck driver for Midnight 1 Trucking,
   LLC, arrived at a Coca-Cola facility around midnight to pick up a load of
   beverages. While walking towards a security gate to sign in, Phillips slipped
   on a walkway and was injured. He alleges a Coca-Cola employee had released
   a water-pressure valve, causing water to gush out onto the walkway near the
   gate. Phillips sued, asserting negligence and premises liability claims against
   both Coca-Cola and Cero’s, the security company that manned the gate. The
   suit was filed on August 10, 2021—a day before the applicable statute of
   limitations expired—but Coca-Cola was not served until November 9, 2021.
          Cero’s moved to dismiss under Federal Rule of Civil Procedure
   12(b)(6). The district court granted the motion, concluding Phillips failed to
   adequately plead premises liability or negligence claims against Cero’s.
          Coco-Cola then moved for summary judgment, contending Phillips’s
   claims were barred by Texas’s two-year statute of limitations. The district
   court agreed, finding Phillips failed to show he diligently served Coca-Cola
   after the statute of limitations expired. Phillips appeals both rulings.
                                         II.
          First, Phillips argues the district court erred in dismissing his claims
   against Cero’s. We review de novo a dismissal for failure to state a claim.
   Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 305, 307 (5th Cir. 2020).
   Although we accept “all well-pleaded facts as true” and view them favorably
   to the plaintiff, we do not “accept as true legal conclusions, conclusory
   statements, or naked assertions devoid of further factual enhancement.”
   Franklin v. Regions Bank, 976 F.3d 443, 447 (5th Cir. 2020) (cleaned up).
          Phillips pled three separate claims against Cero’s—premises liability,
   ordinary negligence, and gross negligence. See United Scaffolding, Inc. v.




                                          2
Case: 22-10617      Document: 00516546945            Page: 3    Date Filed: 11/16/2022




                                      No. 22-10617


   Levine, 537 S.W.3d 463, 471 (Tex. 2017) (explaining premises liability and
   negligence are related but independent theories of recovery). For premises
   liability, Phillips must prove that Cero’s “possessed—that is, owned,
   occupied, or controlled—the premises where the injury occurred.” Wilson v.
   Tex. Parks & Wildlife Dep’t, 8 S.W.3d 634, 635 (Tex. 1999). He must also
   prove that Cero’s employees had knowledge of a dangerous condition posing
   an “unreasonable risk of harm,” and also failed to exercise reasonable care to
   “reduce or to eliminate” the danger. Corbin v. Safeway Stores, Inc., 648
   S.W.2d 292, 296 (Tex. 1983). We agree with the district court that Phillips
   failed to adequately plead a violation of these standards. Beyond mere
   conclusions, Phillips’s complaint does not allege how Cero’s possessed
   Coca-Cola’s walkway nor how Cero’s employees knew that a Coca-Cola
   employee released a valve causing the walkway to flood. Phillips therefore
   failed to sufficiently plead a premises liability claim.
          As for negligence, Phillips’s complaint merely asserts boilerplate
   allegations that Cero’s breached various duties owed Phillips, causing his
   injuries. Such conclusory allegations “masquerading as factual conclusions
   will not suffice to prevent a motion to dismiss.” Firefighters’ Ret. Sys. v. Grant
   Thornton, L.L.P., 894 F.3d 665, 669 (5th Cir. 2018) (citation omitted).
   Phillips therefore failed to sufficiently plead a claim for ordinary negligence.
   Morin v. Moore, 309 F.3d 316, 326 (5th Cir. 2002) (“To state a claim for
   negligence in Texas, a plaintiff must show duty, breach, causation, and
   damages.”). His gross negligence claim, which requires an even higher
   evidentiary showing, fails for the same reasons. See Austin v. Kroger Tex. L.P.,
   746 F.3d 191, 196 n.2 (5th Cir. 2014).
           The district court correctly dismissed the claims against Cero’s.




                                            3
Case: 22-10617      Document: 00516546945           Page: 4   Date Filed: 11/16/2022




                                     No. 22-10617


                                        III.
          Next, Phillips challenges the summary judgment in favor of Coca-
   Cola, contending the district court erroneously concluded his claims were
   barred by Texas’s statute of limitations. We review summary judgments de
   novo, applying the same standard as the district court. Powers, 951 F.3d at 307;
   Fed. R. Civ. P. 56(d).
          In Texas, personal injury claims are subject to a two-year statute of
   limitations. Tex. Civ. Prac. & Rem. Code § 16.003(a); see Porterfield
   v. Ethicon, Inc., 183 F.3d 464, 467 (5th Cir. 1999). “To satisfy the statute of
   limitations in Texas, the plaintiff must not only file the petition within the
   two-year period, but must also use diligence in serving the defendant with
   process.” Rogers v. Dunham, 478 F. App’x 875, 877 (5th Cir. 2012)
   (unpublished) (internal quotations omitted); see Gant v. DeLeon, 786 S.W.2d
   259, 260 (Tex. 1990). If the plaintiff serves the defendant after the period
   expires, the plaintiff has the “burden of ‘offer[ing] an explanation for the
   delay.’” Rogers, 478 F., App’x. at 877 (alteration in original) (quoting Tranter
   v. Duemling, 129 S.W.3d 257, 259 (Tex. App.-El Paso 2004)). If he meets this
   burden, then the defendant must “show why [plaintiff’s] explanation is
   insufficient as a matter of law.” Ibid. (alteration in original) (citation
   omitted).
          Phillip’s claims against Coca-Cola accrued on August 10, 2019, the
   date of his alleged fall. The statute of limitations expired on August 11, 2021.
   Yet Phillips did not serve Coca-Cola until November 9, 2021—90 days after
   the deadline. Phillips offered the district court no explanation for the
   untimely service. Instead, he argued that the two-year period was extended
   81 days by two Texas Supreme Court emergency orders: the First and Eighth
   Emergency Orders Regarding the Covid-19 State of Disaster. We disagree.




                                          4
Case: 22-10617         Document: 00516546945             Page: 5       Date Filed: 11/16/2022




                                          No. 22-10617


   Those orders toll only certain cases, but Phillip’s is not among them. As
   amended, the orders provide:
           Any deadline for the filing or service of any civil case that falls
           on a day between March 13, 2020, and September 1, 2020, is
           extended until September 15, 2020.
   Twenty-First Emergency Order Regarding Covid-19 State of Disaster, 609
   S.W.3d 128 (Tex. July 31, 2020) (effectively amending First and Eighth
   Emergency Orders); see also Allen v. Sherman Operating Co., 520 F. Supp. 3d.
   854, 864–66 (E.D. Tex. 2021) (explaining chronology of the emergency
   orders). 1 Because the filing and service deadlines for Phillip’s claims (August
   11, 2021) do not fall within the order’s listed dates (March 13–September 1,
   2020), the tolling provision does not apply to Phillip’s claims. And by failing
   to offer any other excuse for his untimely service, Phillips fails to meet his
   burden to show he diligently served Coca-Cola. Accordingly, we find no
   reversible error.
                                                                            AFFIRMED.




           1
            The Twenty-First emergency order is the last one tolling deadlines for civil cases,
   amending all previous orders. See Twenty-First Emergency Order, 609 S.W.3d 128 (Tex. July
   31, 2020) (amending Eighteenth Emergency Order); Eighteenth Emergency Order, 609
   S.W.3d. 122 (Tex. June 29, 2020) (amending Seventeenth Emergency Order); Seventeenth
   Emergency Order, 609 S.W.3d 119 (Tex. May 26, 2020) (amending Twelfth Emergency
   Order); Twelfth Emergency Order, 629 S.W.3d 144 (Tex. Apr. 27, 2020) (amending First
   Emergency Order, as amended by Eighth Emergency Order); Eighth Emergency Order, 597
   S.W.3d 844 (Tex. Apr. 1, 2020) (amending First Emergency Order).




                                                5